Case 1:19-cv-03903-KAM-VMS Document 27 Filed 06/17/20 Page 1 of 1 PageID #: 118




    John P. Guyette
    Associate
    +1.212.309.6107
    john.guyette@morganlewis.com



    June 17, 2020

    VIA ECF
    Hon. Kiyo A. Matsumoto
    United States District Judge
    United States District Court for the
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201

    Re:      Avraham Abada v. Delta Air Lines, Inc., Case No. 19-cv-03903-KAM-VMS
             Tara Greaves v. Delta Air Lines, Inc., Case No. 19-cv-03904-KAM-VMS
             Eugene Rodrigues v. Delta Air Lines, Inc., Case no. 19-cv-03962-KAM-VMS
             Delta’s Motion to Dismiss the Amended Complaints

    Dear Judge Matsumoto:

    We represent Defendant Delta Air Lines Inc. (“Delta”) in connection with the above-
    referenced related actions. Pursuant to the Court’s minute order from the April 2, 2020 pre-
    motion conference, today we filed “all papers in logical order on ECF” in connection with
    Delta’s Motion to Dismiss the Amended Complaints. The filed documents include:

          1. Delta’s Notice of Motion to Dismiss the Amended Complaints, dated May 8, 2020;
          2. Delta’s Memorandum of Law in Support of Defendant’s Motion to Dismiss the
             Amended Complaints, dated May 8, 2020;
          3. Plaintiffs’ Memorandum of Law in Opposition to Defendant’s Motion to Dismiss,
             dated June 4, 2020; and
          4. Delta’s Reply Memorandum of Law in Further Support of Defendant’s Motion to
             Dismiss the Amended Complaints, dated June 17, 2020.

    At this time, Delta’s Motion to Dismiss is fully briefed. We thank the Court in advance for
    its consideration of Delta’s Motion.
    Respectfully submitted,
    /s/ John P. Guyette
    John P. Guyette
    cc: All Counsel of Record (via ECF)



                                                  Morgan, Lewis & Bockius   LLP

                                                  101 Park Avenue
                                                  New York, NY 10178-0060         +1.212.309.6000
                                                  United States                   +1.212.309.6001
